Title: From Alexander Hamilton to Thomas Jefferson, 6 March 1792
From: Hamilton, Alexander
To: Jefferson, Thomas



Sir,
Treasury Department March 6th 1792

In consequence of the application of Mr Andw. Ellicot, I have the honor to transmit you the official copy of the Survey of the tract of Land purchased by the State of Pennsylvania from the United States.
As I conceive this as an original paper filed of record in this office in the Execution of an Act of the Legislature, I must ask the favor of your returning it to the Treasury as soon as you shall have caused a copy of it to be made.
I have the honor to be very respectfully Sir,   Your most obedt. Servant
Alexander Hamilton
The Honble
The Secretary of State
